UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6392


MAURO GOROSTIETA HERNANDEZ,

                    Plaintiff - Appellant,

             v.

B. J. MEEKS, Warden; STEPHEN HOEY; L. SANCHEZ, HIT; N. ROSARIO, RN;
L. CROSS, HSA; CHRISTOPHER DAVIS, NP; FEDERAL BUREAU OF
PRISONS,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Mary G. Lewis, District Judge. (2:18-cv-00661-MGL)


Submitted: August 22, 2019                                        Decided: August 26, 2019


Before KING and RICHARDSON, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Mauro Gorostieta Hernandez, Appellant Pro Se. Marshall Prince, II, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mauro Gorostieta Hernandez appeals the district court’s order granting Defendants’

motion for summary judgment in Hernandez’s civil action. The district court referred this

case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012). The magistrate

judge recommended that Defendants’ motion for summary judgment be granted and

advised Hernandez that failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the recommendation.

      The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766
F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Hernandez

has waived appellate review by failing to file timely objections after receiving proper

notice. Accordingly, we affirm the judgment of the district court.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                            2